 



Exhibit 10.14
HORIZON BANCORP
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective as of January 1, 2005)
Krieg DeVault LLP
One Indiana Square, Suite 2800
Indianapolis, IN 46204-2079
www.kriegdevault.com

 



--------------------------------------------------------------------------------



 



HORIZON BANCORP
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

                          PAGE ARTICLE I INTRODUCTION 1        
 
               
 
  Section 1.1   Purpose     1  
 
  Section 1.2   Effective Date; Plan Year     1  
 
  Section 1.3   Administration     1  
 
  Section 1.4   Affiliates     1  
 
  Section 1.5   Supplements     1  
 
  Section 1.6   Definitions     1  
 
                ARTICLE II ELIGIBILITY AND PARTICIPATION     2  
 
               
 
  Section 2.1   Eligibility     2  
 
  Section 2.2   Participation     2  
 
                ARTICLE III CONTRIBUTIONS AND ALLOCATIONS 2  
 
               
 
  Section 3.1   Employee Deferral Contributions     2  
 
  Section 3.2   Deferral Elections     3  
 
  Section 3.3   Company Matching Contributions     4  
 
  Section 3.4   Supplemental Contributions     5  
 
  Section 3.5   Plan Account     5  
 
  Section 3.6   Investment Credits     5  
 
  Section 3.7   Account Allocations     5  
 
  Section 3.8   Allocation of Forfeitures     5  
 
  Section 3.9   Military Service     5  
 
                ARTICLE IV BENEFIT PAYMENTS     6  
 
               
 
  Section 4.1   Time of Payment of Benefits     6  
 
  Section 4.2   Method of Payment     7  
 
  Section 4.3   Method of Payment Elections     8  
 
  Section 4.4   Forfeitures on Separation from Service     8  
 
  Section 4.5   Disability and Death     8  
 
  Section 4.6   Unforeseeable Emergency     9  
 
  Section 4.7   Acceleration of Time of Payment     9  

i



--------------------------------------------------------------------------------



 



                          ARTICLE V PLAN ADMINISTRATION     11  
 
               
 
  Section 5.1   Appointment of the Committee     11  
 
  Section 5.2   Powers and Responsibilities of the Committee     11  
 
  Section 5.3   Liabilities     12  
 
  Section 5.4   Income and Employment Tax Withholding     12  
 
                ARTICLE VI BENEFIT CLAIMS     13  
 
                ARTICLE VII FUNDING AND TRANSFERS     13  
 
               
 
  Section 7.1   Unfunded Status     13  
 
  Section 7.2   Trust     13  
 
  Section 7.3   Change in Control     13  
 
                ARTICLE VIII AMENDMENT AND TERMINATION OF THE PLAN 15  
 
               
 
  Section 8.1   Amendment of the Plan     16  
 
  Section 8.2   Termination of the Plan     16  
 
                ARTICLE IX PARTICIPATION BY AFFILIATES     16  
 
               
 
  Section 9.1   Affiliate Participation     16  
 
  Section 9.2   Horizon Bancorp Action Binding on Other Employers     16  
 
                ARTICLE X MISCELLANEOUS     16  
 
               
 
  Section 10.1   Governing Law     16  
 
  Section 10.2   Headings and Gender     16  
 
  Section 10.3   Spendthrift Clause     16  
 
  Section 10.4   Counterparts     16  
 
  Section 10.5   No Enlargement of Employment Rights     17  
 
  Section 10.6   Limitations on Liability     17  
 
  Section 10.7   Incapacity of Participant or Beneficiary     17  
 
  Section 10.8   Evidence     17  
 
  Section 10.9   Action by Company or Committee     17  
 
  Section 10.10   Severability     17  
 
  Section 10.11   Information to be Furnished by a Participant     17  
 
  Section 10.12   Binding on Successors     17  

ii



--------------------------------------------------------------------------------



 



ARTICLE 1
INTRODUCTION
     Section 1.1 Purpose. The purpose of the Horizon Bancorp 2005 Supplemental
Executive Retirement Plan (the “Plan”) is to provide certain management or
highly compensated employees of Horizon Bancorp (the “Company”) and its
Affiliates supplemental retirement benefits to help recompense the employees for
benefits reduced under the Horizon Bancorp Employees’ Thrift Plan (the “Thrift
Plan”) due to benefit limits imposed by the Internal Revenue Code of 1986, as
amended (the “Code”) and to permit the deferral of additional compensation. It
is the intention of the Company that the Plan constitute an unfunded arrangement
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for federal income tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and a deferred compensation arrangement that
complies with Code Section 409A. Consequently, the Plan will be administered and
its provisions interpreted consistently with that intention.
     Section 1.2 Effective Date; Plan Year. The “Effective Date” of the Plan is
January 1, 2005. The “Plan Year” is the 12-month period beginning on each
January 1 and ending on the next following December 31.
     Section 1.3 Administration. The Plan will be administered by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”). The Committee, from time to time, may adopt any rules and
procedures it deems necessary or desirable for the proper and efficient
administration of the Plan that are consistent with the terms of the Plan. Any
notice or document required to be given or filed with the Committee will be
properly given or filed if delivered to or mailed, by registered mail, postage
paid, to the Compensation Committee of the Board of Directors, Horizon Bancorp,
515 Franklin Square, Michigan City, Indiana 46360, Attention: Human Resource
Department.
     Section 1.4 Affiliates. Any corporation or trade or business whose
employees are treated as being employed by the Company under Code
Sections 414(b), 414(c), 414(m) or 414(o) (an “Affiliate”) may adopt the Plan
with the Company’s consent in accordance with Section 9.1.
     Section 1.5 Supplements. The provisions of the Plan may be modified by
supplements to the Plan. The terms and provisions of each supplement are a part
of the Plan and supersede any other provisions of the Plan to the extent
necessary to eliminate any inconsistencies between the supplement and any other
Plan provisions.
     Section 1.6 Definitions. The following terms are defined in the Plan in the
following Sections:

      Term   Plan Section
Acceleration Event
  4.7
Account
  3.5
Adverse Benefit Determination
  A-3
Affiliate
  1.4
Benefit Claim
  A-1

1



--------------------------------------------------------------------------------



 



      Term   Plan Section
Board
  1.3
Claimant
  A-1
Code
  1.1
Committee
  1.3
Company
  1.1
Company Matching Contributions
  3.3(a)
Compensation
  3.1
Disabled
  4.5(b)
Effective Date
  1.2
Employee Deferral Contributions
  3.1
ERISA
  1.1
FICA Amount
  4.7(c)
Identification Date
  4.1(d)
Key Employee
  4.1(d)
Matching Contribution
  3.3(c)
Participant
  2.2
Plan
  1.1
Plan Year
  1.2
Separation from Service
  4.1(b)
Specified Employee
  4.1(d)
Supplemental Contribution
  3.4
Termination of Employment
  4.1(b)
Thrift Plan
  1.1
Unforeseeable Emergency
  3.2(f)

ARTICLE II
ELIGIBILITY AND PARTICIPATION
     Section 2.1 Eligibility. Any salaried employee who is employed by the
Company or Horizon Bank, N.A. or another “Affiliate” that has adopted the Plan
under Article IX is eligible to become a “Participant” in the Plan provided the
employee is designated as a Participant by the Committee in writing.
     Section 2.2 Participation. A designated employee will become a
“Participant” as of the later of the Effective Date or the date specified by the
Committee. A Participant may be removed as an active Participant by the
Committee, effective as of any date, so that the Participant will not be
entitled to accrue additional benefits under Sections 3.3 or 3.4 on or after
that date.
ARTICLE III
CONTRIBUTIONS AND ALLOCATIONS
     Section 3.1 Employee Deferral Contributions. Subject to the terms and
limitations of this Article, a Participant may elect, pursuant to Section 3.2,
to have a portion of the Participant’s Compensation payable in any Plan Year
withheld by the Company or an Affiliate

2



--------------------------------------------------------------------------------



 



and credited as an “Employee Deferral Contribution” under the Plan. The term
“contribution” is used for ease of reference; however, contributions are merely
credits to each Participant’s Account, which is a bookkeeping account.
     The term “Compensation,” for purposes of the Plan, means the total cash
compensation paid to the Participant by the Company or an Affiliate during a
Plan Year (including the compensation that, but for the deferral election made
under this Section or an election made under a Code Section 125 Plan or the
Thrift Plan would have been paid to the Participant) for services rendered as an
employee, including overtime pay, commissions and bonuses, but excluding fringe
benefits, welfare benefits, deferred compensation and reimbursements (including
moving expenses) and expense allowances. Compensation does not include wages
received upon the exercise by a Participant of a stock appreciation right
received under any plan provided by the Company or its Affiliates.
     Section 3.2 Deferral Elections. Employee Deferral Contributions will be
withheld from a Participant’s Compensation in accordance with the following
terms and conditions.

  (a)   Requirement for Deferral Elections. As a condition to the Company’s or
an Affiliate’s obligation to withhold and the Committee’s obligation to credit
Employee Deferral Contributions for the benefit of a Participant pursuant to
Section 3.1, the Participant must complete and file a deferral election form
with the Committee (in a format prescribed by the Committee).     (b)   Timing
of Execution and Delivery of Elections. To be effective to defer any portion of
a Participant’s Compensation, a deferral election form must be filed with the
Committee on or prior to the last day of the calendar year preceding the Plan
Year in which the services giving rise to the Compensation are performed. For
example, to defer Compensation payable with respect to services performed during
the 2007 Plan Year, an election must be filed on or before December 31, 2006.  
  (c)   Maximum Deferral. For Plan Years beginning on and after January 1, 2007,
the Participant may elect to defer as an Employee Deferral Contribution for a
Plan Year, up to 25 percent of the Participant’s Compensation. For Plan Years
ending prior to January 1, 2007, the Participant could elect to defer an overall
percentage (or dollar amount) which represented the total amount of deferrals to
both the Thrift Plan and the Plan, and such amount could not exceed 75 percent
of such Participant’s Compensation for such Plan Year.     (d)   Initial
Eligibility. In the case of the first Plan Year in which an individual becomes a
Participant, the deferral election form may be filed with the Committee at any
time within 30 days of the date the individual becomes a Participant (rather
than the date specified under subsection 3.2 (b)). This initial election will
only apply to Compensation paid for services performed after the filing of the
deferral election form. This special initial eligibility election rule will not
apply if the Participant is or has been a participant in a deferred compensation
arrangement required to be aggregated with the Plan under the rules of Code
Section 409A.     (e)   Change of Deferral Elections. Subject to the provisions
of subsection 3.2(f), once made, a deferral election will remain in effect for a
Plan Year unless and until the election is revoked or a new election filed. The
revocation or new

3



--------------------------------------------------------------------------------



 



      election must be filed in accordance with the requirements of subsection
3.2(b). No deferral election may be changed for Compensation payable for a Plan
Year after the last day of the election period described in subsection 3.2 (b).
For example, except as provided in Section 3.2(f), any election in place for
2007 Compensation may not be changed after December 31, 2006.

  (f)   Unforeseeable Emergency. The Committee, in its sole discretion, may
cancel a Participant’s election to defer Compensation if the Committee
determines the Participant has suffered an “Unforeseeable Emergency.” The
cancellation will apply to the period after the Committee’s determination. The
Participant must submit a signed statement of the facts causing the severe
financial hardship and any other information required by the Committee, in its
sole discretion. An “Unforeseeable Emergency” is a severe financial hardship of
the Participant or beneficiary resulting from an illness or accident of the
Participant or beneficiary, the Participant’s or beneficiary’s spouse, or the
Participant’s or beneficiary’s dependent (as defined in Code Section 152(a));
loss of the Participant’s or beneficiary’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); imminent
foreclosure of or eviction from the Participant’s primary residence; the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication; the need to pay for the funeral
expenses of a spouse or a dependent (as defined in Code Section 152(a)) or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or beneficiary. An Unforeseeable
Emergency will be deemed to occur if a Participant receives a hardship
withdrawal from the Thrift Plan pursuant to Code Section 401(k) and Treasury
Regulation Section 1.401(k)-1(d)(3).

     Section 3.3 Company Matching Contributions.

  (a)   Amount of Company Matching Contribution. The Company and its Affiliates
may, as determined by the Committee, in its sole discretion, make “Company
Matching Contributions” to Participant Accounts each Plan Year, in an amount
determined by the Committee in its sole discretion.     (b)   Allocation of
Company Matching Contribution. Any Company Matching Contributions made under
subsection 3.3(a) for a Plan Year will be allocated and credited to the Accounts
of Participants, according to the Employee Deferral Contributions credited under
Section 3.1 for the Plan Year.     (c)   Timing of Contribution. A Company
Matching Contribution contributed for the benefit of a Participant for a Plan
Year will be credited to a Participant’s Account monthly.     (d)   Maximum
Company Matching Contribution. Company Matching Contributions made for the
benefit of a Participant for any Plan Year will not exceed $25,000. This limit
can be changed prior to the beginning of any Plan Year by Resolution of the
Committee.

4



--------------------------------------------------------------------------------



 



     Section 3.4 Supplemental Contributions. The Company and its Affiliates may,
as determined by the Committee in its sole discretion, make “Supplemental
Contributions” under the Plan, in accordance with subsections 3.4(a) and (b).

  (a)   Amount of Contribution. The Company may, but is not required to, credit
to a Participant’s Account such amount as the Committee may in its discretion
determine from time to time, which amount will constitute a Supplemental
Contribution under the Plan.     (b)   Timing of Contribution. A Supplemental
Contribution may be credited to a Participant’s Account at any time.

     Section 3.5 Plan Account. The Committee will establish and maintain an
“Account” under the Plan for each Participant and will increase and decrease a
Participant’s Account as provided in Section 3.7.
     Section 3.6 Investment Credits.. A Participant’s Account will be increased
or decreased to reflect the increase or decrease in the value of the Account
established for the Participant. The amount of interest credited will be
determined based on the investment earnings under the funding method(s) used by
the Company pursuant to Section 7.2. However, if no such method is used,
earnings and losses on the Participant’s Account will be determined by treating
the Participant’s Account as if such balance were hypothetically invested in
five-year U.S. Treasury Bonds, at the rate published in the Wall Street Journal
as in effect as of the first business day of each calendar month, plus 200 basis
points, but not to exceed 120% of the Applicable Long Term Federal rate for
monthly compounding. In the event any Participant is entitled to a distribution
of the Account under Article IV, the increase or decrease in the value of the
Account will be allocated as of the last day of the month immediately preceding
the month in which the payment to the Participant will be made.
     Section 3.7 Account Allocations. As of each accounting date, each
Participant’s Account will be:

  (i)   Increased by the amount credited to the Account under Sections 3.1, 3.3,
3.4 and 3.8 since the last accounting;     (ii)   Increased or decreased by the
amount determined under Section 3.6 since the last accounting; and     (iii)  
Decreased by any payment made under Article IV.

The accounting date under this Section will be any date determined by the
Committee. However, the accounting required under this Section must be made, at
a minimum, as of the last day of each Plan Year.
     Section 3.8 Allocation of Forfeitures The amount, if any, of a
Participant’s Company Matching Contributions and Supplemental Contributions
forfeited under Section 4.4 will revert to the Company and its Affiliates.
     Section 3.9 Military Service. Notwithstanding any provision of this Plan to
the contrary, contributions and benefits with respect to qualified military
service will be provided in accordance with Code Section 414(u).

5



--------------------------------------------------------------------------------



 



ARTICLE IV
BENEFIT PAYMENTS
     Section 4.1 Time of Payment of Benefits. Except as provided in Sections 4.5
through 4.7, a Participant will receive or will begin to receive payment of his
vested Account balance within 90 days following the date specified for payment
or the commencement of payment effectively elected by the Participant, as
provided in this Section.

  (a)   Timing of Execution and Delivery of Payment Election. A Participant may
elect the date his vested Account balance will be paid or will begin to be paid
by completing and filing with the Committee a payment election form approved by
the Committee. The specified date must be a date at least two years from the
beginning of the Plan Year for which the first deferral under the Plan is made.
To be effective, the election under this Section must be filed with the
Committee no later than the later of: (i) the time the Participant first makes a
deferral election under this Plan (or under any other plan required to be
aggregated with this Plan pursuant to the requirements of Code Section 409A); or
(ii) December 31, 2006. In lieu of specifying a date certain, a Participant may
elect to have payment made or commenced within a specified period of time
following the date the Participant experiences a Separation from Service (as
defined in subsection 4.1(b)). If no date is specified, payment will be made or
commenced within 90 days following the Participant’s Separation from Service.  
  (b)   Separation from Service. “Separation from Service” means the date on
which the Participant dies, retires or otherwise experiences a Termination of
Employment with the Company. Provided, however, a Separation from Service does
not occur if the Participant is on military leave, sick leave, or other bona
fide leave of absence (such as temporary employment by the government) if the
period of such leave does not exceed six months, or if the leave is for a longer
period, so long as the individual’s right to reemployment with the Company is
provided either by statute or by contract. If the period of leave exceeds six
months and the Participant’s right to reemployment is not provided either by
statute or contract, there will be a Separation from Service on the first date
immediately following such six-month period. A Participant will incur a
“Termination of Employment” when a termination of employment is incurred under
Proposed Treasury Regulation 1.409A-1(h)(ii) or any final version of such
Proposed Regulation.     (c)   Change of Payment Election. An election as to the
date payment will be made or commenced may be changed by a Participant by filing
a new payment election form with the Committee; provided, however, that: (i) the
new election will not take effect until at least 12 months after the date the
new election is filed, (ii) the single lump-sum payment or the commencement of
installment payments will be delayed for a period of not less than five years
from the date the payment or first payment would otherwise have been made, and
(iii) the new election is filed with the Committee at least 12 months prior to
the date of the first scheduled payment under the Plan.     (d)   Suspension of
Payments to Specified Employees. If a benefit is payable to a Participant under
the Plan due to the Participant’s Separation from Service, for

6



--------------------------------------------------------------------------------



 



      any reason other than death, and if at the time of the Separation from
Service the Participant is a “Specified Employee,” payment of all amounts to the
Participant under the Plan will be suspended for six months following the
Participant’s Separation from Service. If the Participant elected to receive
payment of his benefit in the form of installments, payment of any installments
that the Participant was otherwise entitled to receive during the six-month
suspension period will be accumulated and paid in the form of a lump sum on the
first day following the six-month suspension period. The remainder of the
Participant’s benefit will then continue distribution in the manner and at the
time elected by the Participant. If the Participant elected to receive payment
of his benefit in the form of a lump sum, he will receive payment of that amount
on the first day following the six-month suspension period. If the Participant
incurs a Separation from Service due to death, regardless of whether the
Participant meets the definition of a Specified Employee, payment of his benefit
will not be suspended.

  (i)   A “Specified Employee” means a Participant who is a “Key Employee” at a
time when the Company’s stock is publicly traded on an established securities
market. A Participant will be a Specified Employee on the first day of the
fourth month following any Identification Date on which the Participant is a Key
Employee.     (ii)   A Participant is a “Key Employee” if at any time during the
12-month period ending on an “Identification Date” the Participant is: (A) an
officer of the Company or an Affiliate having annual compensation greater than
$130,000 (as adjusted in the same manner as under Code Section 415(d) except
that the base period will be the calendar quarter beginning July 1, 2001, and
any increase under this sentence which is not a multiple of $5,000 will be
rounded to the next lower multiple of $5,000); (B) a five-percent owner of the
Company; or (C) a one-percent owner of the Company having an annual compensation
greater than $150,000. For purposes of determining whether a Participant is an
officer under clause (A), nor more than 50 employees (or, if lesser, the greater
of 3 or 10 percent of the employees) will be treated as officers, and those
categories of employees listed in Code Section 414(q)(5) will be excluded.    
(iii)   The Identification Date for purposes of this Plan is December 31 of each
Plan Year.

     Section 4.2 Method of Payment. Except as provided in Sections 4.5 through
4.7, the balance of a Participant’s vested Account will be distributed in cash
in one of the following methods effectively elected by the Participant:

  (a)   A single lump sum payment;     (b)   Annual installment payments over a
period of 3 to 12 years; or     (c)   A combination of the methods specified in
subsections (a) and (b).

7



--------------------------------------------------------------------------------



 



     Section 4.3 Method of Payment Elections.

  (a)   Initial Election. A Participant may elect the manner in which his vested
Account balance will be paid to him under Section 4.2 in accordance with the
terms and conditions of this Section. To make an election, a Participant must
file an election with the Committee (on a form or forms prescribed by the
Committee). To be effective, the election under this Section must be filed with
the Committee no later than the later of: (i) the time the Participant first
makes a deferral election under the Plan (or under any other plan required to be
aggregated with this Plan pursuant to the requirements of Code Section 409A); or
(ii) December 31, 2006. If no election is made or if the election is not timely
or properly made, distribution will be made in the form of three substantially
equal annual installments.     (b)   Change of Method of Payment Election. An
election as to the manner of payment may not be changed after the payment has
been made or payments have commenced. Prior to that time, a Participant may
change his election by filing a new election form with the Committee; provided,
however, that: (i) the new election will not take effect until at least
12 months after the date the new election is filed; (ii) the single lump sum
payment or the commencement of installment payments with respect to which such
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been made; and (iii) the new election
is filed at least 12 months prior to the date of the first scheduled payment
under the Plan.     (c)   Installments. If installment distributions are
elected, the initial annual installment amount will be the Account balance
otherwise payable in a single sum multiplied by a fraction, the numerator of
which is one and the denominator of which is the total number of installment
payments. Subsequent annual installments will also be a fraction of the unpaid
Account balance, the numerator of which is always one but the denominator of
which is the denominator used in calculating the previous installment minus one.
For example, if five annual installment payments are elected, the initial
installment will be one-fifth of the vested single sum Account balance, the
second installment will be one-fourth of the remaining vested Account balance
and the third installment will be one-third of the remaining vested Account
balance, and so on.

     Section 4.4 Forfeitures on Separation from Service. A Participant’s Account
will not be subject to forfeiture or reversion to the Company hereunder.
Provided, however, to the extent specified by the Committee, the Participant’s
Company Matching Contributions and Supplemental Contributions under the Plan
will be subject to forfeiture upon the Participant’s Separation from Service,
prior to his completion of such number of “Years of Service” as determined by
the Committee, under circumstances other than any one of the following: (i) the
death of the Participant while still employed; (ii) the Committee’s
determination that the Participant is Disabled; or (iii) a Participant’s
retirement on or after attaining age sixty-five (65). For purposes of this
Section, a Year of Service means each Plan Year (commencing on and after the
date of the Participant’s first day of participation in this Plan) during which
the employee has completed one thousand (1,000) Hours of Service for the
Employer, as defined in the Thrift Plan.
     Section 4.5 Disability and Death. Subject to the provisions of subsection
4.1(d), in the event a Participant Separates from Service due to the
Participant’s Disability or if the Participant

8



--------------------------------------------------------------------------------



 



dies or becomes Disabled before he has received his entire Account balance, the
unpaid balance will be paid to the Participant, or in the event of his death to
his designated beneficiary or beneficiaries, in a single lump sum within 90 days
of a determination by the Committee that the Participant is Disabled or within
90 days of the Participant’s death.

  (a)   Beneficiary Designations. A Participant may designate a beneficiary or
beneficiaries to receive any amount payable under this Section as a result of
his death. A Participant may change his designation of beneficiaries at any time
by filing with the Committee a written notice of the change on a form approved
by the Committee. Each beneficiary designation filed with the Committee will
cancel all previously filed beneficiary designations. If no designation is in
effect on the Participant’s death, or if the designated beneficiary does not
survive the Participant, his beneficiary will be his surviving spouse, if any,
and then his estate.     (b)   Disabled. A Participant is “Disabled” for
purposes of the Plan if the Participant in question is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant who, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than
12 months, is receiving income replacement benefits for a period of not less
than three months under an accident and health plan sponsored by an Employer
will be deemed to be Disabled. The Committee will be the sole and final judge of
whether a Participant is Disabled for purposes of this Plan, after consideration
of any evidence it may require, including the reports of any physician or
physicians it may designate.

     Section 4.6 Unforeseeable Emergency. In the event the Committee determines
in its sole discretion that a Participant has experienced an Unforeseeable
Emergency, all or a portion of a Participant’s vested Account may be distributed
no later than 90 days following such determination, in a single lump sum
payment. The Participant must submit a signed statement of the facts causing the
severe financial hardship and any other information required by the Committee,
in its sole discretion. Payment under this Section is subject to the following
conditions:

  (a)   The emergency must not be able to be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under this Plan.     (b)   The
amount of the distribution must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution) and must take into account any additional
compensation available due to cancellation of a deferral election under
subsection 3.2(f).

     Section 4.7 Acceleration of Time of Payment. Except as provided in Section
4.6 or this Section, the time or schedule of payment of a Participant’s Account
provided in Sections 4.1 through 4.5 may not be accelerated. The time and
schedule of payment of a Participant’s

9



--------------------------------------------------------------------------------



 



Account may be accelerated in the following circumstances, each of which is an
“Acceleration Event,” to a time that is no later than 90 days following the
Committee’s determination that one of the Acceleration Events has occurred and
payment will be made in the form of a single lump sum:

  (a)   Domestic Relations Order. The time or schedule of a payment from a
Participant’s Account may be accelerated to make a payment to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Code Section 414(p)(1)(B)).     (b)   Conflicts of
Interest. The time or schedule of a payment from a Participant’s Account may be
accelerated as may be necessary to comply with a certificate of divestiture (as
defined in Code Section 1043(b)(2)).     (c)   Payment of Employment Taxes. The
time or schedule of a payment from a Participant’s Account may be accelerated to
pay the Federal Insurance Contribution Act tax imposed under Code Sections 3101,
3121(a) and 3121(v)(a), where applicable, on compensation deferred under the
Plan (the “FICA Amount”) as well as to pay the income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
state or local tax laws as a result of payment of the FICA Amount; provided,
however, the total payment under this paragraph (c) will not exceed the
aggregate of the FICA Amount and the related income tax withholding.     (d)  
Income Inclusion Under Code Section 409A. The time or schedule of a payment from
a Participant’s Account may be accelerated to pay the income tax, interest and
penalties imposed if the Plan fails to meet the requirements of Code
Section 409A; provided, however, such payment will not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Code Section 409A.     (e)   Plan Termination. The time or
schedule of payment or commencement of payments from a Participant’s Account may
be accelerated when the Plan is terminated in accordance with one of the
following:

  (i)   The Company terminates the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participants’ gross incomes in the latest of:

  (A)   The calendar year in which the Plan termination occurs;     (B)   The
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or     (C)   The first calendar year in which the payment is
administratively practicable.

  (ii)   The Company’s termination of the Plan within the 30 days preceding or
the 12 months following a change in control event (as defined in Treasury

10



--------------------------------------------------------------------------------



 



      Regulation §1.409A-2(g)(4)(i)). For purposes of this paragraph the Plan
may be terminated only if all substantially similar arrangements sponsored by
the Company are terminated, so that the Participants in the Plan and all
Participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated Plan and other
arrangements within 12 months of the date of termination of the Plan and other
arrangements.

  (iii)   The Company’s termination of the Plan, provided that:

  (A)   All arrangements sponsored by the Company, that would be aggregated with
any terminated arrangement under Treasury Regulation §1.409A-1(c) if the
Participant participated in all of the arrangements, are terminated;     (B)  
No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements;     (C)   All payments are made within
24 months of the termination of the arrangements; and     (D)   The Company does
not adopt a new arrangement that would be aggregated with any terminated
arrangement under §1.409A-1(c) if the same Participant participated in both
arrangements, at any time within five years following the date of termination of
the Plan.

  (iv)   Such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

ARTICLE V
PLAN ADMINISTRATION
     Section 5.1 Appointment of the Committee. The Committee, or a duly
authorized officer or officers of the Company empowered by the Committee to act
on its behalf, will be responsible for administering the Plan, and the Committee
will be charged with the full power and the responsibility for administering the
Plan in all its details.
     Section 5.2 Powers and Responsibilities of the Committee.

  (a)   Committee Powers. The Committee will have all powers necessary to
administer the Plan, including the power to construe and interpret the Plan
documents; to decide all questions relating to an individual’s eligibility to
participate in the Plan; to determine the amount, manner and timing of any
distribution of benefits or withdrawal under the Plan; to resolve any claim for
benefits in accordance with Article VI and Supplement A, and to appoint or
employ advisors, including legal

11



--------------------------------------------------------------------------------



 



      counsel, to render advice with respect to any of the Committee’s
responsibilities under the Plan. Any construction, interpretation, or
application of the Plan by the Committee will be final, conclusive and binding.
    (b)   Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan, and for purposes of determining the amount of contributions that may
be made on behalf of the Participant under the Plan.     (c)   Rules and
Decisions. The Committee may adopt such rules as it deems necessary, desirable,
or appropriate in the administration of the Plan. All rules and decisions of the
Committee will be applied uniformly and consistently to all Participants in
similar circumstances. When making a determination or calculation, the Committee
will be entitled to rely upon information furnished by a Participant or
beneficiary, the Company or the legal counsel of the Company.     (d)  
Application for Benefits. The Committee may require a Participant or beneficiary
to complete and file with it an application for a benefit, and to furnish all
pertinent information requested by it. The Committee may rely upon all such
information so furnished to it, including the Participant’s or beneficiary’s
current mailing address.     (e)   Delegation. The Committee may authorize one
or more officers of the Company to perform administrative responsibilities on
its behalf under the Plan. Any such duly authorized officer will have all powers
necessary to carry out the administrative duties delegated to such officer by
the Committee.

     Section 5.3 Liabilities. The individual members of the Committee will be
indemnified and held harmless by the Company with respect to any alleged breach
of responsibilities performed or to be performed hereunder.
     Section 5.4 Income and Employment Tax Withholding. The Company and its
Affiliates will be responsible for withholding from the Participant’s
Compensation, from the contribution to the Plan, or from the distribution of the
Participant’s benefit under the Plan, of all applicable federal, state, city and
local taxes.

12



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFIT CLAIMS
     While a Participant or beneficiary need not file a claim to receive his
benefit under the Plan, if he wishes to do so, a claim must be made in writing
and filed with the Committee. If a claim is denied, the Committee will furnish
the claimant with written notice of its decision. A claimant may request a
review of the denial of a claim for benefits by filing a written request with
the Committee. The Committee will afford the claimant a full and fair review of
such request. The claim and claim review process will be conducted in accordance
with the provisions of Supplement A.
ARTICLE VIII
FUNDING AND TRANSFERS
     Section 7.1 Unfunded Status. The Plan will be maintained in such a fashion
that at all times for purposes of ERISA and the Code it will be unfunded and
will constitute a mere promise by the Company to make Plan benefit payments in
the future. Any and all rights created under this Plan will be unsecured
contractual rights against the Company.
     Section 7.2 Trust. Notwithstanding the provisions of Section 7.1, the
Committee may, in its discretion, satisfy all or any part of the Company’s
obligations under the Plan from a trust established by the Company in connection
with the Plan or from an insurance contract, annuity or similar vehicle owned by
the Company or by setting aside and investing amounts deferred under the Plan as
an asset of the Company. Any such trust or other vehicle will constitute solely
a means to assist the Company in meeting its promised obligations under the Plan
and will not constitute a funded account within the meaning of ERISA or the
Code, nor will it create a security interest for the benefit of any Participant
or beneficiary. Any trust created hereunder will conform in substantially all
respects to the terms of the Model Trust, as described in Revenue Procedure
92-64.
     Section 7.3 Change in Control.

  (a)   Establishment of a Trust Due to Change in Control of the Company.
Notwithstanding the provisions of Sections 7.1 and 7.2, upon a Change in Control
of the Company, as defined in subsection 7.3(b), the Company will, as soon as
possible, but in no event later than 90 days following the Change in Control,
establish a trust that will substantially conform to the model trust, as
described in Revenue Procedure 92-64. Upon the creation of such trust, the
Company will make an irrevocable lump sum contribution to the trust in an amount
that is sufficient to pay all Plan Participants and beneficiaries the benefits
to which Plan Participants or their beneficiaries would be entitled pursuant to
the terms of the Plan as of the date on which the Change in Control occurred.  
  (b)   Definition of Change in Control: A Change in Control occurs when there
is a change in ownership as described in (i), a change in effective control as
described in (ii) or a change in the ownership of a substantial portion of the
Company’s assets as described in (iii) of this subsection 7.3(b).

13



--------------------------------------------------------------------------------



 



  (i)   Change in Ownership. A change in the ownership of the Company occurs on
the date that any person, or group of persons, as defined in subparagraph (b),
acquires ownership of stock of the Company that, together with stock held by the
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock.

  (A)   However, if any person or group is considered to own more than
50 percent of the total fair market value or total voting power of the stock,
the acquisition of additional stock by the same person or group is not
considered to cause a change in the ownership of the Company.     (B)   An
increase in the percentage of stock owned by any person or group, as a result of
a transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock.

  (ii)   Change in the Effective Control. A change in the effective control of
the Company will occur when:

  (A)   Any person or group, acquires, or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person(s),
ownership of stock of the Company possessing 35 percent or more of the total
voting power; or     (B)   A majority of members of the Board is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.         However, if any person or group is considered
to effectively control the Company, the acquisition of additional control of the
Company by the same person(s) is not considered to cause a change in the
effective control.

  (iii)   Change in the Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any person or group acquires, or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person(s), assets from the Company that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets immediately prior to such acquisition(s).

  (A)   Gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.     (B)   However, there is no Change
in Control under this subparagraph when there is a transfer to an entity that is
controlled by the

14



--------------------------------------------------------------------------------



 



      shareholders of the Company immediately after the transfer. A transfer of
assets by the Company is not treated as a change in the ownership of such assets
if the assets are transferred to: (i) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its stock; (ii) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (iii) a person, or group of persons,
that owns, directly or indirectly, 50 percent or more of the total value or
voting power of all the outstanding stock of the Company or (iv) an entity, at
least 50 percent of the total value or voting power of which is owned, directly
or indirectly, by a person described in (iii). For purposes of this subsection,
and except as otherwise provided, a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a corporation in
which the Company has no ownership interest before the transaction, but which is
a majority-owned subsidiary of the Company after the transaction is not treated
as a change in the ownership of the assets of the Company.

  (iv)   Acting as a Group. For purposes of this Section, persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock or similar business transaction with the Company. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.     (v)  
Exceptions. Notwithstanding the foregoing, a Change in Control of the Company
(i) will not occur as a result of the issuance of stock by the Company in
connection with any public offering of its stock; (ii) will not be deemed to
have occurred with respect to any transaction unless such transaction has been
approved or shares have been tendered by a majority of the shareholders who are
not Section 16 Persons; and (iii) will not occur due to stock ownership by
either the Horizon Bancorp Employees’ Stock Bonus Plan Trust, which forms a part
of the Horizon Bancorp Employees’ Stock Bonus Plan, or any other employee
benefit plan sponsored by the Company or an Affiliate. “Section 16(b) Person”
means a person subject to potential liability under Section 16(b) of the 1934
Act with respect to transactions which involve equity securities of the Company.

ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN

15



--------------------------------------------------------------------------------



 



     Section 8.1 Amendment of the Plan. The Company may amend the Plan at any
time in its sole discretion. Notwithstanding the foregoing, the Company may not
amend the Plan to reduce a Participant’s Account balance as determined on the
day preceding the effective date of the amendment.
     Section 8.2 Termination of the Plan. The Company may terminate the Plan at
any time in its sole discretion. Absent an amendment to the contrary, Plan
benefits that had accrued prior to the termination will be paid at the times and
in the manner provided for by the Plan at the time of the termination.
ARTICLE IX
PARTICIPATION BY AFFILIATES
     Section 9.1 Affiliate Participation. Any Affiliate may adopt the Plan and
become a participating Company under the Plan by filing with the Committee:
     (a) A certified copy of a resolution of its board of directors to that
effect; and
     (b) A written document signed by an authorized officer of Horizon Bancorp
which indicates the consent of Horizon Bancorp to that action.
Notwithstanding any provision herein to the contrary, Horizon Bank shall
automatically be a participating Company as of the Effective Date.
     Section 9.2 Horizon Bancorp Action Binding on Other Employers. As long as
Horizon Bancorp is a Company under the Plan, it is empowered to act for any
other Company in all matters relating to the Plan or the Committee.
ARTICLE X
MISCELLANEOUS Section 10.1 Governing Law. The Plan will be construed, regulated
and administered according to the laws of the State of Indiana, without
reference to that state’s choice of law principles, except in those areas
preempted by the laws of the United States of America in which case the federal
laws will control.
     Section 10.2 Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.
     Section 10.3 Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Participant’s beneficiary, either voluntarily or involuntarily.
     Section 10.4 Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.

16



--------------------------------------------------------------------------------



 



     Section 10.5 No Enlargement of Employment Rights. Nothing contained in the
Plan may be construed as a contract of employment between the Company and any
person, nor may the Plan be deemed to give any person the right to be retained
in the employ of the Company or limit the right of the Company to employ or
discharge any person with or without cause.
     Section 10.6 Limitations on Liability. Notwithstanding any other provision
of the Plan, neither the Company nor any individual acting as an employee or
agent of a Company will be liable to a Participant or any beneficiary for any
claim, loss, liability or expense incurred in connection with the Plan, except
when the same has been judicially determined to be due to the gross negligence
or willful misconduct of that person.
     Section 10.7 Incapacity of Participant or Beneficiary. If any person
entitled to receive a distribution under the Plan is physically or mentally
incapable of personally receiving and giving a valid receipt for any payment due
(unless a prior claim for the distribution has been made by a duly qualified
guardian or other legal representative), then, unless and until a claim for the
distribution has been made by a duly appointed guardian or other legal
representative of the person, the Committee may provide for the distribution to
be made to any other individual or institution then contributing toward or
providing for the care and maintenance of the person. Any payment made for the
benefit of the person under this Section will be a payment for the account of
such person and a complete discharge of any liability of the Company and the
Plan.
     Section 10.8 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.
     Section 10.9 Action by Company or Committee. Any action required of or
permitted by the Company or Committee under the Plan will be by resolution of
the Company’s Board or by the Committee or by a person or persons authorized by
resolution of the Board or the Committee.
     Section 10.10 Severability. In the event any provisions of the Plan are
held to be illegal or invalid for any reason, the illegality or invalidity will
not affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.
     Section 10.11 Information to be Furnished by a Participant. A Participant,
or any other person entitled to benefits under the Plan, must furnish the
Committee with any and all documents, evidence, data or other information the
Committee considers necessary or desirable for the purpose of administering the
Plan. Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,
evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.
     Section 10.12 Binding on Successors. The Plan will be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
successors, assigns, designees and estates of a Participant. The Plan will also
be binding upon and inure to the benefit of any successor organization
succeeding to substantially all of the assets and business of the Company, but
nothing in the Plan will preclude the Company from merging or consolidating into
or with, or transferring all or substantially all of its assets to, another
organization which assumes the Plan and all obligations of the Company
hereunder. The Company agrees that it will make appropriate provision for the
preservation of a Participant’s

17



--------------------------------------------------------------------------------



 



rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization or transfer of assets. Upon such a
merger, consolidation, reorganization, or transfer of assets and assumption of
Plan obligations of the Company, the term “Company” will refer to such other
organization and the Plan will continue in full force and effect.

18



--------------------------------------------------------------------------------



 



SUPPLEMENT A
CLAIMS AND REVIEW PROCEDURES
     Section A-1 Procedures Governing the Filing of Benefit Claims. All Benefit
Claims must be filed on the appropriate claim forms available from the Committee
or in accordance with the procedures established by the Committee for claim
purposes. The term “Benefit Claim” means a request for a Plan benefit or
benefits, made by a Claimant or by an authorized representative of a Claimant,
that complies with the Plan’s procedures for making benefit claims. The term
“Claimant” means a Participant, a Surviving Spouse of a Participant, a
Beneficiary, or an Alternate Payee, who is claiming entitlement to the payment
of any benefit payable under the Plan.
     Section A-2 Notification of Benefit Determinations. The Committee will
notify a Claimant, in accordance with Section A-3, of the Plan’s benefit
determination within a reasonable period of time after receipt of a Benefit
Claim, but not later than 90 days (45 days in the case of a Disability Claim)
after receipt of the Benefit Claim by the Plan.
     If special circumstances require an extension of time for processing the
Benefit Claim, the Committee will notify the Claimant of the extension prior to
the termination of the initial period described above. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Plan expects to make the benefit determination. In no event will the
extension exceed a period of 90 days from the end of the initial period.
     In the case of a Disability Claim, the extension period will not exceed
30 days, unless prior to the end of first 30-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within the extension period, in which case the period for making the
determination may be extended for an additional 30 days. Every Disability Claim
notice will specifically explain the standards on which entitlement to a benefit
is based, the unresolved issues that prevent a decision on the claim, the
additional information needed to resolve those issues and the Claimant’s right
to provide the specified information within 45 days. If the extension is in
effect due to the Claimant’s failure to submit information necessary to decide a
Disability Claim, the period for making the benefit determination will be tolled
from the date on which the notice of the extension is sent to the Claimant until
the date on which the Claimant responds to the request for information. The term
“Disability Claim” means a request for a Plan benefit made by a Claimant due to
the purported Total and Permanent Disability of a Plan Participant.
     Section A-3 Manner And Content of Notification of Benefit Determinations.
All notices given by the Committee will be given to a Claimant, or to his
authorized representative, in a manner that satisfies the standards of 29 CFR
2520.104b-1(b) as appropriate with respect to the particular material required
to be furnished or made available to that individual. The Committee may provide
a Claimant with either a written or an electronic notice of the Plan’s benefit
determination. Any electronic notification will comply with the standards
imposed by 29 CFR 2520.104b-1(c)(1)(i), (ii), (iii) and (iv). In the case of an
Adverse Benefit Determination, the notice will set forth, in a manner calculated
to be understood by the Claimant:

  (a)   The specific reasons for the adverse determination;     (b)   Reference
to the specific Plan provisions (including any internal rules, guidelines,
protocols, criteria, etc.) on which the determination is based;     (c)   A
description of any additional material or information necessary for the Claimant

19



--------------------------------------------------------------------------------



 



      to complete the claim and an explanation of why such material or
information is necessary;

  (d)   For a Disability Claim, the identification of any medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with
Claimant’s Adverse Benefit Determination, without regard to whether the advice
was relied upon; and     (e)   A description of the Plan’s review procedures and
the time limits applicable to such procedures.

The term “Adverse Benefit Determination” means a denial, reduction, or
termination of, or a failure to provide or make payment (in whole or in part)
for, any benefit payable under the Plan.
     Section A-4 Appeal of Adverse Benefit Determinations. A Claimant who
receives an Adverse Benefit Determination and desires a review of that
determination must file, or his authorized representative must file on his
behalf, a written request for a review of the Adverse Benefit Determination, not
later than 60 days 180 days for a Disability Claim after receiving the
determination.
     The written request for a review must be filed with the Committee. Upon
receiving the written request for review, the Committee will advise the
Claimant, or his authorized representative, in writing that:

  (a)   The Claimant, or his authorized representative, may submit written
comments, documents, records, and any other information relating to the claim
for benefits; and     (b)   The Claimant will be provided, upon request of the
Claimant or his authorized representative, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s Benefit
Claim, without regard to whether those documents, records, and information were
considered or relied upon in making the Adverse Benefit Determination that is
the subject of the appeal.

     Section A-5 Benefit Determination on Review. All appeals by a Claimant of
an Adverse Benefit Determination will receive a full and fair review by an
appropriate named fiduciary of the Plan. In the case of a Disability Claim, the
named fiduciary will not be: (i) the party who made the Adverse Benefit
Determination that is the subject of the appeal, nor (ii) the subordinate of
that party. In performing this review for a Disability Claim, the named
fiduciary will take into account all comments, documents, records, and other
information submitted by the Claimant (or the Claimant’s authorized
representative) relating to the claim, without regard to whether the information
was submitted or considered in the initial benefit determination, and will not
afford deference to the initial Adverse Benefit Determination. For a Disability
Claim, the named fiduciary will consult with a healthcare professional who has
appropriate training and experience in the field of medicine involved in the
medical judgment and who was not consulted in connection with the Adverse
Benefit Determination and who is not the subordinate of such an individual if
the named fiduciary believes that such a consultation is necessary to properly
complete the review process.
     Section A-6 Notification of Benefit Determination on Review. The Committee
will notify a Claimant, in accordance with Section A-7, of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days (45 days in the case of a Disability Claim) after the Plan’s receipt of
the Claimant’s request for review of an Adverse Benefit Determination. If,
however, special circumstances require an extension of time for processing the
review by the named fiduciary, the Claimant will be notified, prior to the
termination of the

20



--------------------------------------------------------------------------------



 



initial 60-day (or 45 day) period, of the special circumstances requiring the
extension and the date by which the Plan expects to render the Plan’s benefit
determination on review, which will not be later than 120 days (90 days in the
case of a Disability Claim) after receipt of a request for review. Provided,
however, in the case of a Plan with a Committee or other group designated as the
appropriate named fiduciary that holds regularly scheduled meetings at least
quarterly, the time limit of this Section will be modified in accordance with 29
CFR 2560.503-1(i)(1)(ii) or 29 CFR 2560.503-1(i)(3)(ii), whichever is
applicable.
     If the extension period is in effect for a Disability Claim but the
extension is due to the Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review will
be tolled from the date on which notification of the extension is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.
     Section A-7 Manner and Content of Notification of Benefit Determination on
Review. The Committee will provide a Claimant with notification of its benefit
determination on review in a method described in Section A-3.
     In the case of an Adverse Benefit Determination on review, the notification
must set forth, in a manner calculated to be understood by the Claimant:

  (a)   The specific reasons for the adverse determination on review;     (b)  
Reference to the specific Plan provisions (including any internal rules,
guidelines, protocols, criteria, etc.) on which the benefit determination on
review is based;     (c)   A statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant’s Benefit
Claim, without regard to whether those records were considered or relied upon in
making the Adverse Benefit Determination on review, including any reports, and
the identities, of any experts whose advice was obtained.

21